Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 1 of 97 PageID #: 21609




                                        REDACTED - PUBLIC VERSION
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 2 of 97 PageID #: 21610
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 3 of 97 PageID #: 21611
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 4 of 97 PageID #: 21612
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 5 of 97 PageID #: 21613

The Honorable Leonard P. Stark
Page 4
                                           Respectfully submitted,
                                           /s/ David M. Fry
                                           David M. Fry (No. 5486)
cc:   Clerk of the Court (via hand delivery)
      All Counsel of Record (via e-mail)
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 6 of 97 PageID #: 21614




                            Exhibit 1

                            REDACTED
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 7 of 97 PageID #: 21615




                            Exhibit 2



                             REDACTED
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 8 of 97 PageID #: 21616




                              Exhibit 3
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 9 of 97 PageID #: 21617


  From:              Cottler, Michael
  To:                Buenrostro, Alejandra
  Cc:                DG-Gillette Goodwin; SKDollarShaveClub; #DollarShave Gillette; "Smith, Rodger <RSmith@MNAT.com>
                     (RSmith@MNAT.com)"
  Subject:           RE: Gillette v. DSC: Correspondence
  Date:              Friday, September 14, 2018 10:31:55 AM




 Helena,

 This responds to your September 12, 2018 letter regarding various discovery issues.

 YouTube and Gary Videos: We can agree to Defendants’ proposals, with the understanding that we can see the
 Gillette videos before making the actual stipulation, and that Defendants stipulate to the authenticity and
 admissibility of the following DSC and Dorco videos that Gillette produced, GILLETTE-DSC-0257809 and GILLETTE-
 DSC-0141494.

 Survey: You may have misinterpreted what I said. To clarify, the survey was produced. We trust that this resolves
 the issue.

 Welcome Back Ads: We produced what was found following a reasonably targeted search, including coupons. We
 fail to see what remaining issue there is to bring to the Court.

 Infringement Contentions and EAG: The technical issues you reported with respect to GILLETTE-DSC-0281049 and
 GILLETTE-DSC-0281175 were inadvertent, and we will re-produce them. GILLETTE-DSC-0281175, however, will not
 be unredacted. In that document, Gillette redacted information concerning tests that were not done on any
 accused product, and that did not underlie Gillette’s infringement contentions. Because Gillette has not relied on
 such tests, they are protected work product and not subject to the Court’s order. And Gillette is certainly under no
 obligation to log work product generated during this litigation.

 You state: “Your email also confirms that EAG and Gillette are withholding responsive documents and information
 relating to the documents underlying Gillette’s infringement contentions..., and we will raise this issue with the
 Court….” That is a gross mischaracterization of Gillette’s email. Gillette and EAG made clear that it has produced,
 and has otherwise agreed to make available, non-privileged discovery relating to the testing underlying Gillette’s
 infringement contentions, and testing protocols relating to those tests (i.e., discovery that would ordinarily be made
 available during the course of expert discovery, to the extent relied upon by a testifying expert).

 Thank you for confirming that you intend to take the EAG deposition only once. We of course reserve the right to
 challenge any attempt by Defendants to extend the EAG deposition based on objections lodged at the deposition.

 Additional Targeted Searches: We can confirm we produced any documents resulting from the additional targeted
 searches.

 Mach3: We can agree to supplement Gillette’s response to interrogatory no. 32 to address the thicknesses of the
 blade coatings in the Mach3 product when it launched in 1998. We trust that this resolves the issue.

 Thanks,
 Mike
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 10 of 97 PageID #: 21618


  From: Buenrostro, Alejandra [mailto:abuenrostro@kirkland.com]
  Sent: Wednesday, September 12, 2018 3:50 PM
  To: Cottler, Michael
  Cc: DG-Gillette Goodwin; SKDollarShaveClub; #DollarShave_Gillette; 'Smith, Rodger
  <RSmith@MNAT.com> (RSmith@MNAT.com)'
  Subject: Gillette v. DSC: Correspondence

  Counsel,

  Please see attached correspondence.

  Best regards,

  Alejandra Buenrostro
  Paralegal
  --------------------------------------------------------
  KIRKLAND & ELLIS LLP
  333 South Hope Street, Los Angeles, CA 90071
  T +1 213 680 8619
  F +1 213 680 8500
  --------------------------------------------------------
  alejandra.buenrostro@kirkland.com




  The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside
  information, and is intended only for the use of the addressee. It is the property of Kirkland & Ellis LLP or Kirkland & Ellis
  International LLP. Unauthorized use, disclosure or copying of this communication or any part thereof is strictly prohibited and
  may be unlawful. If you have received this communication in error, please notify us immediately by return email or by email
  to postmaster@kirkland.com, and destroy this communication and all copies thereof, including all attachments.




  *******************************************************************

  This message was sent from Goodwin Procter LLP and is intended only for the designated
  recipient(s). It may contain confidential or proprietary information and may be subject to the
  attorney-client privilege or other confidentiality protections. If you are not a designated
  recipient, you may not review, copy or distribute this message. If you receive this in error,
  please notify the sender by reply e-mail and delete this message. Thank you.

  *******************************************************************
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 11 of 97 PageID #: 21619




                               Exhibit 4
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 12 of 97 PageID #: 21620
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 13 of 97 PageID #: 21621
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 14 of 97 PageID #: 21622
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 15 of 97 PageID #: 21623
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 16 of 97 PageID #: 21624
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 17 of 97 PageID #: 21625
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 18 of 97 PageID #: 21626
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 19 of 97 PageID #: 21627
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 20 of 97 PageID #: 21628
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 21 of 97 PageID #: 21629
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 22 of 97 PageID #: 21630
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 23 of 97 PageID #: 21631
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 24 of 97 PageID #: 21632
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 25 of 97 PageID #: 21633
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 26 of 97 PageID #: 21634
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 27 of 97 PageID #: 21635
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 28 of 97 PageID #: 21636
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 29 of 97 PageID #: 21637
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 30 of 97 PageID #: 21638
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 31 of 97 PageID #: 21639
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 32 of 97 PageID #: 21640
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 33 of 97 PageID #: 21641
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 34 of 97 PageID #: 21642
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 35 of 97 PageID #: 21643
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 36 of 97 PageID #: 21644
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 37 of 97 PageID #: 21645
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 38 of 97 PageID #: 21646
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 39 of 97 PageID #: 21647
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 40 of 97 PageID #: 21648
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 41 of 97 PageID #: 21649
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 42 of 97 PageID #: 21650
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 43 of 97 PageID #: 21651
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 44 of 97 PageID #: 21652
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 45 of 97 PageID #: 21653
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 46 of 97 PageID #: 21654
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 47 of 97 PageID #: 21655
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 48 of 97 PageID #: 21656
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 49 of 97 PageID #: 21657
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 50 of 97 PageID #: 21658
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 51 of 97 PageID #: 21659
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 52 of 97 PageID #: 21660
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 53 of 97 PageID #: 21661
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 54 of 97 PageID #: 21662
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 55 of 97 PageID #: 21663
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 56 of 97 PageID #: 21664
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 57 of 97 PageID #: 21665
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 58 of 97 PageID #: 21666
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 59 of 97 PageID #: 21667
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 60 of 97 PageID #: 21668
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 61 of 97 PageID #: 21669
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 62 of 97 PageID #: 21670
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 63 of 97 PageID #: 21671




                               Exhibit 5
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 64 of 97 PageID #: 21672


  From:            Cottler, Michael
  To:              Kiepura, Helena D.
  Cc:              DG-Gillette Goodwin; SKDollarShaveClub; #DollarShave Gillette; "Smith, Rodger <RSmith@MNAT.com>
                   (RSmith@MNAT.com)"
  Subject:         RE: Gillette v. DSC: Correspondence
  Date:            Monday, September 10, 2018 5:18:15 PM




  HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL EYES ONLY

  Helena,

  I write this email in response to your September 7, 2018 letter sent at 3:49PM.

  EAG Subpoenas and Four 30(b)(6) Notice to Gillette

  We stand by EAG’s objections to the subpoenas. To clarify, in our view, the protocols and chain of
  custody documents referenced in my September 4th email are not responsive to the subpoena, but
  we have agreed to produce them. Moreover, the documents underlying the tests cited in Gillette’s
  earlier infringement contentions are not being produced in response to the subpoena, but rather in
  response to your request for such documents before the subpoenas were served. Between the
  documents produced by EAG and Gillette, defendants have, or will have, all non-privileged
  documents reflecting the tests cited in Gillette’s infringement contentions. EAG will make a witness
  available with respect to Topics 1, 2-9, and 16-17, subject to Gillette’s objections and limited in
  scope to the tests cited in Gillette infringement contentions. Gillette will stipulate that the EAG
  deposition can happen after close of fact discovery, with the understanding that (1) the EAG
  deposition will happen only once, and (2) Defendants would similarly stipulate that any Court-
  ordered depositions of Defendants, as a result of the pending dispute regarding          blades, can
  take place after the close of fact discovery.

  We agree that we are otherwise at an impasse regarding the scope of the Court’s order regarding
  Gillette’s infringement contentions and whether Gillette is obligated to produce a witness in
  response to the fourth 30(b)(6) notice.

  Defendants’ Financial Information

  I think the parties have addressed this issue several times already. On Friday, we sought
  confirmation that you would update Dorco’s interrogatory response so that we may differentiate
  financial information for     coating from                 coating for the one product that now uses
        blades.

       Blades

  We agree that the parties are at an impasse.

  YouTube
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 65 of 97 PageID #: 21673



  Gillette stands by the objections in its last correspondence about the collection and production of
  YouTube videos. You stated: “We further understand Gillette is representing that the videos may be
  downloaded legally and permissibly by following the instructions in your email of September 4.”
  What we can represent is that Gillette gives you permission to download those videos for this
  lawsuit as per the instructions in my email, and we would expect that we similarly have consent from
  DSC to do the same with respect its online videos. Gillette proposes that the parties mutually agree
  that neither party will (a) make any authenticity objections with respect to videos based on the fact
  that they are downloaded, as opposed to being produced by the originating party, or (b) otherwise
  raise any objection to the use or introduction of such videos that would not apply had the originating
  party produced the video from its files. Gillette, however, cannot agree that “it will not seek to
  admit, introduce, or otherwise use any Gillette YouTube video in this litigation other than those
  produced by Defendants.” Online commercial videos for both DSC and Gillette are publicly available
  to all parties, and we see no reason why the videos must be produced now for either party to use
  them during expert discovery or to be identified in the final pretrial order. Experts, for example,
  frequently rely on publicly available materials that were never produced during fact discovery.
  Please confirm that you agree to the above proposal.

  Thanks,
  Mike



  From: Buenrostro, Alejandra [mailto:abuenrostro@kirkland.com]
  Sent: Friday, September 07, 2018 3:49 PM
  To: Cottler, Michael
  Cc: DG-Gillette Goodwin; SKDollarShaveClub; #DollarShave_Gillette; 'Smith, Rodger
  <RSmith@MNAT.com> (RSmith@MNAT.com)'
  Subject: Gillette v. DSC: Correspondence

  Counsel,

  Please see attached correspondence.

  Best regards,

  Alejandra Buenrostro
  Paralegal
  --------------------------------------------------------
  KIRKLAND & ELLIS LLP
  333 South Hope Street, Los Angeles, CA 90071
  T +1 213 680 8619
  F +1 213 680 8500
  --------------------------------------------------------
  alejandra.buenrostro@kirkland.com




  The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside
  information, and is intended only for the use of the addressee. It is the property of Kirkland & Ellis LLP or Kirkland & Ellis
  International LLP. Unauthorized use, disclosure or copying of this communication or any part thereof is strictly prohibited and
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 66 of 97 PageID #: 21674


  may be unlawful. If you have received this communication in error, please notify us immediately by return email or by email
  to postmaster@kirkland.com, and destroy this communication and all copies thereof, including all attachments.




  *******************************************************************

  This message was sent from Goodwin Procter LLP and is intended only for the designated
  recipient(s). It may contain confidential or proprietary information and may be subject to the
  attorney-client privilege or other confidentiality protections. If you are not a designated
  recipient, you may not review, copy or distribute this message. If you receive this in error,
  please notify the sender by reply e-mail and delete this message. Thank you.

  *******************************************************************
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 67 of 97 PageID #: 21675




                               Exhibit 6
                               REDACTED
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 68 of 97 PageID #: 21676




                             Exhibit 7

                             REDACTED
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 69 of 97 PageID #: 21677




                               Exhibit 8
                               REDACTED
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 70 of 97 PageID #: 21678




                             Exhibit 9

                             REDACTED
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 71 of 97 PageID #: 21679




                               Exhibit 10
                                 REDACTED
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 72 of 97 PageID #: 21680




                               Exhibit 11
  Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 73 of 97 PageID #: 21681

                                                Mark J. Abate
                                                                                       Goodwin Procter LLP
                                                +1 212 459 7031                        The New York Times Building
                                                MAbate@goodwinlaw.com
                                                                                       620 Eighth Avenue
                                                                                       New York, NY 10018
                                                                                       goodwinlaw.com
                                                                                       +1 212 813 8800




August 3, 2017



VIA E-MAIL

Terry Wit
Quinn Emanuel Urquhart & Sullivan, LLP
50 California Street, 22nd Floor
San Francisco, CA 94111-4788

F. Christopher Mizzo
Kirkland & Ellis LLP
655 Fifteenth Street, NW
Washington, DC 20005

Re:     The Gillette Company v. Dollar Shave Club, Inc., et al., 1:15-cv-1158-LPS-CJB (D. Del.)

Dear Terry and Chris:

We are producing documents bearing Bates numbers GILLETTE-DSC-0258371 through GILLETTE-
DSC-0258434 via secure file transfer. The password will be emailed separately.

By producing these documents, Gillette does not waive its written objections, whether provided in
Gillette’s written responses to defendant’s discovery requests or in correspondence to or meet and
confers with defendant, and Gillette specifically reserves its rights, including its right to supplement
those objections.

Sincerely,



Mark J. Abate




cc:     Counsel of Record




ACTIVE/92014229.1
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 74 of 97 PageID #: 21682




                               Exhibit 12
                                 REDACTED
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 75 of 97 PageID #: 21683




                               Exhibit 13
        Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 76 of 97 PageID #: 21684




   STEM-EDS ANALYSIS

Company:                        Goodwin Procter LLP
Job Number:                     V1GVA145
Date:                           January 09, 2017




                                                                            GILLETTE-DSC-0280804
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 77 of 97 PageID #: 21685
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 78 of 97 PageID #: 21686
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 79 of 97 PageID #: 21687
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 80 of 97 PageID #: 21688
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 81 of 97 PageID #: 21689
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 82 of 97 PageID #: 21690
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 83 of 97 PageID #: 21691
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 84 of 97 PageID #: 21692
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 85 of 97 PageID #: 21693
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 86 of 97 PageID #: 21694
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 87 of 97 PageID #: 21695
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 88 of 97 PageID #: 21696
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 89 of 97 PageID #: 21697




                            Exhibit 14

                              REDACTED
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 90 of 97 PageID #: 21698




                               Exhibit 15
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 91 of 97 PageID #: 21699


  From:           Abate, Mark
  To:             Kiepura, Helena D.; DG-Gillette Goodwin
  Cc:             Smith, Rodger <RSmith@MNAT.com> (RSmith@MNAT.com) (RSmith@MNAT.com); *kkeller@shawkeller.com;
                  *dfry@shawkeller.com; jshaw@shawkeller.com; #DollarShave Gillette; QE-DSC (QE-DSC@quinnemanuel.com)
  Subject:        RE: Gillette v. DSC: Revised List of 30(b)(6) Deposition Topics
  Date:           Friday, May 26, 2017 8:34:35 PM




  Helena,

  Pursuant to the agreement during the May 17 meet and confer, below is the revised
  list of topics on which Gillette’s witnesses are designated, subject to Gillette’s
  objections to Defendants’ Rule 30(b)6 deposition notice which were served on May 9,
  2017.

  Date

  Topics

  June 14

  17 (public disclosure, sale, offer for sale), 18 (public disclosure, sale, offer for sale),
  19, 20, 21, 22 (factual information set forth in the Maziarz declaration), 23-43, 46, 50,
  57

  June 21

  14 (sales in relation to commercial success), 47, 48 (Gillette’s prices and pricing in
  relation to Defendants’ infringement)

  July 20

  3-6, 11, 12 (identification of prior art known to the inventors at the time of filing the
  ‘513 patent), 16, 17 (use, manufacture), 18 (structure, design, development,
  manufacture, testing, use)

  With respect to your letters of May 22 & 25, we previously advised you that Gillette
  would supplement interrogatory no. 2. In addition, please note that Gillette intends to
  supplement at least some of its other interrogatory responses before the depositions
  of its Rule 30(b)6 designees. Relatedly, as depositions of Defendants’ Rule 30(b)6
  witnesses are underway, Gillette requests immediate supplementation of Defendants’
  interrogatory responses concerning the importer of record of their products.

  Finally, Gillette proposes that the parties address scheduling of Dorco’s Rule 30(b)6
  witnesses and the parties’ individual witnesses as part of the June 8 meet and confer
  concerning Dorco’s objections to Gillette’s Rule 30(b)6 notice. Gillette can make
  some individual witnesses available in July and August and would like dates in July
  and August for Dorco’s Rule 30(b)6 witnesses and Defendants individual witnesses
  as well.
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 92 of 97 PageID #: 21700



  Regards,

  Mark

  From: Kiepura, Helena D. [mailto:helena.kiepura@kirkland.com]
  Sent: Friday, May 26, 2017 7:02 PM
  To: DG-Gillette Goodwin
  Cc: Smith, Rodger <RSmith@MNAT.com> (RSmith@MNAT.com)
  (RSmith@MNAT.com); kkeller@shawkeller.com; dfry@shawkeller.com;
  jshaw@shawkeller.com; #DollarShave_Gillette; QE-DSC (QE-
  DSC@quinnemanuel.com)
  Subject: Gillette v. DSC: Revised List of 30(b)(6) Deposition Topics

  Counsel,

  Pursuant to our agreement during the May 17 meet and confer, below is the revised
  list of 30(b)(6) topics on which Pace and DSC witnesses are designated, subject to
  our objections.

  Regards,

  Helena

  DSC, May 24, Raechelle Hoki

  1st Notice: 24, 25 (to the extent this topic relates to sales and marketing strategies for
  the selling and sale of the accused products)

  2nd Notice: 26

  Pace, June 2, Ken Hill

  2nd Notice: 2, 3, 4, 5, 6, 8, 14, 15, 22, 23, 35, 36, 38

    

  DSC, June 7, Mark Kallick

  1st Notice: 16, 17, 18, 22, 25 (to the extent this topic relates to pricing strategies), 35
  (to the extent this topic relates to sales)

  2nd Notice: 6, 11, 12, 13

  DSC, June 13

  1st Notice: 19, 20, 21, 23, 25 (to the extent this topic relates to market surveys and
  market research)

  2nd Notice: 2, 5, 7, 8
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 93 of 97 PageID #: 21701


  DSC, June 15

  1st Notice: 2, 4, 5, 6, 7, 8, 32, 33, 34, 35 (to the extent this topic relates to distribution)

  Pace, June 22

  2nd Notice: 16, 18, 19, 20, 34, 37, 39, 40

  Pace, June 27

  2nd Notice: 26, 33

  Pace, July 12

  2nd Notice: 11, 12, 13, 17 (to the extent this topic relates to projections for sales
  revenue)

  DSC, July 20

  1st Notice: 9, 10, 12, 14, 27, 28, 29, 30, 31

  2nd Notice: 1, 3, 4, 14, 17, 23, 24, 25

  Pace, July 26

  2nd Notice: 17 (to the extent this topic relates to projections for units sold), 24, 25

  Helena D. Kiepura
  ------------------------------------------------------------
  KIRKLAND & ELLIS LLP
  655 Fifteenth Street, N.W., Washington, D.C. 20005
  T +1 202 879 5264 M +1 847 321 5883
  F +1 202 879 5200
  ------------------------------------------------------------
  helena.kiepura@kirkland.com



  The information contained in this communication is confidential, may be attorney-
  client privileged, may constitute inside information, and is intended only for the use of
  the addressee. It is the property of Kirkland & Ellis LLP or Kirkland & Ellis
  International LLP. Unauthorized use, disclosure or copying of this communication or
  any part thereof is strictly prohibited and may be unlawful. If you have received this
  communication in error, please notify us immediately by return email or by email to
  postmaster@kirkland.com, and destroy this communication and all copies thereof,
  including all attachments.
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 94 of 97 PageID #: 21702


  *******************************************************************

  This message was sent from Goodwin Procter LLP and is intended only for the
  designated recipient(s). It may contain confidential or proprietary information and may
  be subject to the attorney-client privilege or other confidentiality protections. If you are
  not a designated recipient, you may not review, copy or distribute this message. If you
  receive this in error, please notify the sender by reply e-mail and delete this message.
  Thank you.

  *******************************************************************
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 95 of 97 PageID #: 21703




                               Exhibit 16
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 96 of 97 PageID #: 21704


  From:           Abate, Mark
  To:             Kiepura, Helena D.
  Cc:             DG-Gillette Goodwin; Smith, Rodger; QE-DSC (QE-DSC@quinnemanuel.com) (QE-DSC@quinnemanuel.com);
                  jshaw@shawkeller.com; #DollarShave Gillette
  Subject:        Gillette v. DSC: disclosure of Rule 30b6 witness
  Date:           Friday, July 7, 2017 7:58:19 AM
  Attachments:    EAS




  Helena,

  Per the meet and confer conference last week, Gillette’s identifies Charles White as
  its Rule 30b6 witness being offered on July 20. Per the parties agreement, if
  defendants would like to take his deposition in his individual capacity, that deposition
  will proceed on July 20 as well.   In addition to the topics in Defendants’ Rule 30b6
  notice mentioned in my May 26 email, Mr. White will testify under topic 14 as to
  factual information concerning secondary considerations of nonobviousness other
  than commercial success. Mr. White will be produced at the offices of Shaw Keller.
  For building security purposes, please note that Charles Cox and I will attend the
  deposition. We will arrive by 8:30 am.

  Regards,

  Mark

  Mark J. Abate

  Goodwin Procter LLP
  The New York Times Building
  620 Eighth Avenue
  New York, NY 10018
  o +1 212 459 7031
  m +1 973 525 4222
  f   +1 646 558 4048
  MAbate@goodwinlaw.com | goodwinlaw.com




  *******************************************************************

  This message was sent from Goodwin Procter LLP and is intended only for the
  designated recipient(s). It may contain confidential or proprietary information and may
  be subject to the attorney-client privilege or oth

  Attachments:
          image001.png (2162 Bytes)
Case 1:15-cv-01158-LPS Document 621 Filed 10/18/18 Page 97 of 97 PageID #: 21705




                             Exhibit 17

                               REDACTED
